ORDER

PER CURIAM.
Husband, Patrick J. O’Basuyi, appeals from a decree of dissolution of marriage with respect to the award of primary legal custody and sole physical custody to wife, the award of child support, the award of maintenance, allocation of the mortgage payment and major repairs on the marital home, and the attorney’s fee and the Guardian Ad Litem’s fee awards. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).